Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-3, 7, 11, 15-18, 21, 27-29, 46-51, and 56 are pending.  
Applicant’s election without traverse of Group I, claims 1-3, 7, 11, 15-18, 21, and 27-29, in the reply filed on 12/19/2021 is acknowledged.
Claims 46-51, and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2021.
Claims 1-3, 7, 11, 15-18, 21, and 27-29 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7, 11, 15-18, 21, 27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject 
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-3, 7, 11, 15-18, 21, 27 and 29 is/are directed to a composition comprising at least one Dead Sea extract and at least one extract of the Apple of Sodom (Calotropis Procera), wherein the at least one extract of the Apple of Sodom is an Apple of Sodom callus extract.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?

Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, dead sea extract, etc., because there is no indication that extraction has caused the components of dead sea etc. that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in dead sea etc..
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-3, 7, 11, 15-18, 21, 27 and 29 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of apple of sodom callus that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in apple of sodom callus.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).

 No, no non-nature based components were recited in the claims. 
Regarding claims 1-3, 7, 11, 15-18, 21, 27 and 29, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             

             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.


	           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-3, 7, 11, 15-18, 21, and 27-29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 7, 11, 15-18 and 21 (at line 2) recite parenthetical expression "(Calotropis Procera)". Claim 7 recites parenthetical expression "(peel)" at lines 3 and 5. Claim 21 recites parenthetical expression "(neat)" at line 2.
The metes and bounds of Claim 1-3, 7, 11, 15-18, 21 are rendered vague and indefinite by the parenthetical recitation of "(Calotropis Procera)”, “(peel)”, or “(neat)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter.
Claim 7 recites “The composition according to Claim 1, wherein said at least one extract of the Apple of Sodom (Ca/lotropis Procera) is obtained from one or more of the AoS roots, leaves, leaf blades, seeds, stems, fruits, shoot and barks (peel); and/or from a cell culture of callus induced from one or more of the AoS roots, leaves, leaf blades, seeds, stems, fruits, shoot and barks (peel); and/or from a cell culture of the AoSs root; and/or from the AoS whole plant”. The recitation of claim 7 is confusing, as the amended claim 1 requires the at least one extract of the Apple of Sodom is an Apple of Sodom callus extract, however claim 7 implies the extract can be something else other than the callus extract of apple of Sodom.  Claim 11 is rejected for the same reason.
Claim 17 recites “AoS” at line 2, Applicant has not defined what AoS is in the precedent claims.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.



Claim Rejections –35 USC § 112, 4th
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 7 recites “The composition according to Claim 1, wherein said at least one extract of the Apple of Sodom (Ca/lotropis Procera) is obtained from one or more of the AoS roots, leaves, leaf blades, seeds, stems, fruits, shoot and barks (peel); and/or from a cell culture of callus induced from one or more of the AoS roots, leaves, leaf blades, seeds, stems, fruits, shoot and barks (peel); and/or from a cell culture of the AoSs root; and/or from the AoS whole plant”. However, the amended claim 1 requires the at least one extract of the Apple of Sodom is an Apple of Sodom callus extract, claim 7 implies the extract can be something else other than the callus extract of apple of Sodom.  Therefore, claim 7 does not further limit claim 1. Claim 11 is rejected for the same reason.


Conclusion
             No claim is allowed (claim 28 is free of art).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655